Title: From Abigail Smith Adams to Charles Francis Adams, 25 December 1814
From: Adams, Abigail Smith
To: Adams, Charles Francis



my Dear Charles Francis
Quincy December 25th 1814

I have received two very pretty Letters from you, with which I have been much pleased, both with the composition, and the hand writing. I should long ago, have written to you if I had known how to have conveyd my Letter to you!
I think much about you, and your Mother, Since your Father left you, and more, Since your uncle and Aunt Smith; and your dear little Cousin have all come away
I think how lonely you must be without any of your Relations near you, in a foreign Land; and a dreadfull cold Country. I hope your dear Mother will find Friends who will be attentive to her, but I wish you were all Safe back in America.
I do not think you can remember me, or your Grandfather. the Gentlemen who have been in St Petersburgh Speak of you very handsomely. I hope you are good, and dutifull to your Mother. You must mind all She Says to you, in the absence of your Father.
Your Brother George, is grown up tall quite a young Man, but he does not write a better hand, than you do. he is very loth to write Letters. I have persuaded him to write one to you, which I now Send, and he has promissed to write to his Mother. John is an active, wrestless, gay frolicksome Boy, as you ever See. I cannot fix him long enough to write a Letter, tho he Says he can write a better hand, than you do; I challenge him to try.
you have Several cousins here whom you never Saw, and who would be very glad to hear you speak French, and German, as well as English. Your Brother George reads French well, but he wants the practise of Speaking it.
Give my Love to your Mother. tell her I take all the care I can of your Brothers, in her absence, but they both want your Father at home.
I am my Dear Charles / your affectionate / Grandmother
Abigail Adams